UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) June 12, 2014 PRESSURE BIOSCIENCES, INC. (Exact name of registrant as specified in its charter) MASSACHUSETTS (State or other jurisdiction of incorporation) 0-21615 04-2652826 (Commission File Number) (IRS Employer Identification No.) 14 Norfolk Avenue, South Easton, MA (Address of principal executive offices) (Zip Code) (508) 230-1828 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On June 12, 2014, the Company issued a press release announcing it will launch its high throughput, PCT-based Barozyme HT48 instrument system for the enhanced preparation of proteins for mass spectrometry analysis at the upcoming American Society for Mass Spectrometry (“ASMS”) Annual Conference on Mass Spectrometry and Allied Topics. A copy of the press release is filed as Exhibit 99.1 to this report, and is incorporated herein by reference. Item 9.01.Financial Statements and Exhibits. (d) Exhibits Exhibit Number Exhibit Description Press Release, dated June 12, 2014 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: June 13, 2014 PRESSURE BIOSCIENCES, INC. By: /s/ Richard T. Schumacher Richard T. Schumacher Chief Executive Officer 2
